Title: From Thomas Jefferson to Francis Taylor?, 13 May 1780
From: Jefferson, Thomas
To: Taylor, Francis



Richmond, May 13, 1780

  Permission having been granted by Sir Henry Clinton to two American officers to come out on parole on condition that the same indulgence should be granted to Lord Ingstricken and Lieut. Hannon of the Convention prisoners, and these gentlemen desiring of going to New York in the flag Patsy, now lying at this place, you will be pleased to furnish them with passports and take proper paroles.
